UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-1099


SYLESTER O. OKERE, Authorized Representative for Sylvester
O. Okere,

                Plaintiff - Appellant,

          v.

MELVIN C. HIGH; JOHN DOE 1,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:16-cv-02152-DKC)


Submitted:   March 30, 2017                 Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sylester O. Okere, Appellant Pro Se. Jason L. Levine, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Annapolis, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sylvester     O.    Okere    appeals      the    district     court’s     order

denying   his   motion    for    default      and    granting    the    Defendant’s

motion to dismiss.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Okere v. High, No. 8:16-cv-02152-DKC (D.

Md. Dec. 22, 2016).        We dispense with oral argument because the

facts   and   legal     contentions     are    adequately       presented     in   the

materials     before    this    court   and    argument    would       not   aid   the

decisional process.

                                                                             AFFIRMED




                                         2